Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 16/724,727 filed on 12/23/2019. Claims 1-20 are pending in this application and have been rejected below.



Information Disclosure Statement
The applicant did not file an information disclosure statements (IDS).



Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 11 and 20) recite “ …identifying,…, a user as a receiver of an event request;  receiving, … , an acceptance indication of the event request from the user; determining, … , whether an overlap exists between an event associated with the accepted event request and at least one other event; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap…”.. and .. claim 11 recites, “…identifying, … , a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request; receiving, … , a command to transmit the event request to at least one other individual; receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event; and resolving, with reference to the overlap resolution parameter, the overlap.”  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of identifying,…, a user as a receiver of an event request;  receiving, … , an acceptance indication of the event …; determining, … , whether an overlap exists …; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap. 

Each of these limitations are directed to receiving an event/invitation, determining an overlap, and resolving the overlap of the event/invitation, and thus, the claims are  directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)  , and thus, the claims are direct to certain methods of organizing human activity.  Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ using a processor;  at an information handling device …” in claim 1;   no additional elements are  recited in claims 2-10;  “… using a processor”, “at an information handling device”, “a command to transmit”, in claim 11;  no additional elements are recited in claims 12-19; “An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to”, in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the receiving, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10, 12-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Putterman  et al. (US 20040239494 A1) at ([0014]- [0019], [Figure 1], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [001] describing that the embodiments of the invention may be implemented a ("devices"), for example laptop and/or personal computers, smart phones, tablet devices, hybrid devices, and the like and [047] -[048] describing a storage device may be, for example, a system, apparatus, or device (e.g., an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device) or any suitable combination of the foregoing.

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

 In addition, as noted above, with respect to the receiving, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10, 12-19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,8, 11-13, 15- 17 and 20  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated over Putterman (US 2015/0332219 A1) 

Regarding Claim 1,  

A method, comprising: identifying, using a processor, a user as a receiver of an event request;

Putterman [022] teaches at operation 210, a meeting moderator sends a meeting request  to a meeting server.  The meeting server request identifies the invitees  …, and individual intervals or increments of time for each of a plurality of meeting segments of the meeting. 


 receiving, at an information handling device, an acceptance indication of the event request from the user; 

Putterman [022] teaches at operation 210, a meeting moderator sends a meeting request  to a meeting server.  The meeting server request identifies the invitees  …, and individual intervals or increments of time for each of a plurality of meeting segments of the meeting.  At operation 220, notification that the calendar client invitee 1 has accepted or declined one or more meeting segments.


Putterman [012] teaches when a meeting,  such as an online conference meeting/session, participants may have conflicts during portions (segments) of the meeting. When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator, indicating for which portions of the meeting there are conflicts., Putterman [012], [021].


determining, using a processor, whether an overlap exists between an event associated with the accepted event request and at least one other event; 


	
Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.


and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.  

Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.

Putterman [016] discusses meeting server 150 … divides a meeting into time segments, based upon input from a moderator, and sends an invitation to each participant, with the invitation comprising status indicators for each segment of a meeting. Meeting server 150 then receives replies from participants, aggregates status information, and displays the results to the moderator.



Regarding Claim 8,  

The method of claim 1, wherein the performing the action comprises visually distinguishing the event or the at least one other event on a calendar associated with the user.  
	


Putterman [038]  teaches at operation 430 one or more status indicator are displayed in a display window to indicate the availability of one or more participants for each meeting segment. Putterman [038],[Figure 4].



Regarding Claim 11,  

A method, comprising: identifying, using a processor, a user as an organizer of an event request; 

[similar to claim 1], Putterman [012], [021]

identifying an overlap resolution parameter associated with the event request;

[similar to claim 1],  Putterman [012], [021]  and

Putterman [016] discusses meeting server 150 … divides a meeting into time segments (overlap resolution parameter/ remedial measure), based upon input from a moderator, and sends an invitation to each participant, with the invitation comprising status indicators for each segment of a meeting. Meeting server 150 then receives replies from participants, aggregates status information, and displays the results to the moderator.


receiving, at an information handling device, a command to transmit the event request to at least one other individual; 



receiving an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event;

[similar to claim 1],  Putterman [012], [021] , [024], Figure 3B-3D].


and resolving, with reference to the overlap resolution parameter, the overlap.  

[same as above ], Putterman [012], [021] ,[Figure 2], [044], [Figure 3], Putterman [016]. 


Regarding Claim 12,  

The method of claim 11, wherein the overlap resolution parameter corresponds to an attendance confirmation request for a plurality of event slices for the event request.  

Putterman  [016], [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D] 



Regarding Claim 13,  

The method of claim 12, wherein the resolving comprises identifying an attendance response from a recipient of the event request to the attendance confirmation request for each of the plurality of event slices.  

Putterman [016], [024] teaches the user accepts meeting attendance for segments.; Putterman [016], [024]  [Figure 3B],[Figure 3C], [Figure 3D].



Regarding Claim 15,.

The method of claim 11, wherein the overlap resolution parameter corresponds a priority of a recipient of the event request with respect to an importance of their attendance.

Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342



Regarding Claim 16, 

The method of claim 15, wherein the resolving the overlap comprises designated the user as one of. a high priority recipient or a low priority recipient.  

[similar to claim 15] , Putterman [012], [021] , [024]





The method of claim 11, wherein the overlap resolution parameter corresponds to an indication regarding the priority of the overlap.  

[similar to claim 15] , Putterman [012], [021] , [024]



Regarding Claim 20, 

An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to:identify a user as a receiver of an event request; 

[similar to claim 1], Putterman [Figure 1], [014]-[019]

receive an acceptance indication of the event request from the user; 

[similar to claim 1], Putterman [012],[021]

determine whether an overlap exists between an event associated with the accepted event request and at least one other event;

[similar to claim 1] , [similar to claim 11] , Putterman [012], [021] ,[Figure 2], [044], [Figure 3], Putterman [016] 


and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap.






 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3,4,5,6,7,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of Herrin (US 2018/0,191,907) 

Regarding Claim 2,  

The method of claim 1, wherein the determining whether the overlap exists comprises determining whether a partial overlap exists.  

[same as claim 1], Putterman [012]

	Although highly suggested, Putterman does not explicitly teach:
“… determining whether a partial overlap exists…”  

Herrin [041] teaches us user decides which conference call the user attends and which conference calls, or portions thereof, to be recorded and transcribed with an attendance of the user when there exists the detected conflict., Herrin [040]-[041],[Figure 2].


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with deciding which conference call the user attends … or portions thereof, to be recorded and transcribed with an  attendance of the user, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever 


Regarding Claim 3,  

	Putterman teaches:
The method of claim 2, wherein the determining further comprises identifying, responsive to determining that …, a portion of the event and a portion of the at least one other event corresponding ….  

[same as claim 1], Putterman [012]

Putterman does not teach:
“… determining that the partial overlap exists, … to the partial overlap …”
Herrin teaches:
identifying, responsive to determining that the partial overlap exists, a portion of the event and a portion of the at least one other event corresponding to the partial overlap.  

Herrin [041] teaches us user decides which conference call the user attends and which conference calls, or portions thereof, to be recorded and transcribed with an attendance of the user when there exists the detected conflict., Herrin [040]-[041] teaches , [Figure 2]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as 



Regarding Claim 4,  

The method of claim 3, wherein the performing the action comprises querying the user which of the event or the at least one other event they will fully attend and thereafter providing, responsive to receiving a selection, an indication of the selection to at least the event organizer of the event the user will not fully attend.  

Putterman [012], [021] and Putterman  [024] teaches determining and indicating participant availability for a plurality of meeting segments. The user accepts meeting attendance for segments.; Putterman [025] teaches each participant may indicate availability to attend the meeting for one or more periods of time. It is noted that in the case the drop down icon, … shown at 346 has not been selected, and therefore the response sets availability for the entire duration of the meeting., [Figure 3B],[Figure 3C], [Figure 3D].



Regarding Claim 5,  

The method of claim 3, wherein the performing the action comprises ….selecting to attend the event or the at least one other event based on a determined necessity of a presence of the user at the portion of the event and the portion of the at least one other event.  

[Similar to claim 4], Putterman  [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D]. and 
Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342

Although highly suggested, Putterman does not explicitly teach:
“… dynamically …”

Herrin further teaches:
“… dynamically selecting to attend the event … ”

Herrin [040] teaches at step 210, the electronic calendar automatically detects a conflict between the one or more conference calls and electronic calendar entries.

Herrin [0050] discloses the electronic calendar of the user may allow a priority setting: for example, an on-line electronic meeting invitation from a particular person may have the highest priority and therefore overrides tasks scheduled during that on-line electronic meeting. The electronic calendar may schedule a higher priority transcription to be viewed by the user before the user views a lower priority transcription. ; Herrin [052] discloses the user determines whether to attend the conference call in the middle of the conference (the invention is not limited to conference calls) , at a  designated time., Herrin [050],[052], [056],[Figure 4]. 

Herrin [013] teaches the live transcription service may be integrated into calendaring systems to recognize when overlapping calls are occurring, which call 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, the electronic calendar of user may allow a priority setting and the electronic calendar may schedule a higher priority, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].



Regarding Claim 6,  

The method of claim 1, wherein the performing the action comprises …. subsequent to receiving the acceptance indication, one of the event or the at least one other event for the user to attend.  

[similar to claim 1], [similar to claim 5] 

Putterman [012], [021], [024] teaches  the user accepts meeting attendance for segments., Putterman [Figure 3B],[Figure 3C], [Figure 3D] and

Putterman does not teach:
“… dynamically selecting… “


“… dynamically selecting… “

Herrin  [013],[040],[050],[052], [056],[Figure 4], and 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine categorizing ,meeting participants as “required” or “optional”, as taught by Putterman, with recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically and in real time., as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].



Regarding Claim 7,  

The method of claim 5, wherein …. referring to a priority designation associated with the event and the at least one other event.  

[same as claim 5], Putterman teaches required and optional meeting attendees. [012], [021], [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D],  and

Although highly suggested, Putterman does not explicitly teach:
“… dynamically selecting… “


“… dynamically selecting… “

Herrin  [013],[050],[052], [056],[Figure 4], and 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine categorizing ,meeting participants as “required” or “optional”, as taught by Putterman, with recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically and in real time., as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].




Claims 9, 10, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of Byun (US 2019/0180248 A1).


Regarding Claim 9,  

The method of claim 1, wherein the performing the action comprises requesting an organizer of the event to adjust a time of the event ….  



	Although highly suggested, Putterman does not explicitly teach:
“…an alternative time….”  

Byun teaches:
“… an alternative time ...” 

Byun [031] teaches … it may be determined that an invitee is less interested in a particular calendar event than other calendar events …  i.e., the invitee may be more likely to reschedule the calendar event in view of a conflicting calendar event., Byun [031], [043] and Byun [049]-[050] teaches indicating a fitness of alternative times slots for the meeting and calculating alternative times around the scheduled time as potential timers for rescheduling,.

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with calculating alternative times around the scheduled time as potential times for rescheduling, as taught by Byun, so urgency may be indicated based on a time constraint in scheduling the calendar event., Byun [028].



Regarding Claim 10,  

The method of claim 1, further comprising notifying, subsequent to receiving the acceptance indication and within … period before event, the user to provide an indication regarding which of the event and the at least one other event they plan to attend.  

Putterman  [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D]

Putterman does not teach:
“… within a threshold time …”

Byun teaches:
“… within a threshold time …”

Byun [028] teaches some calendar events may need to be scheduled before a certain deadline (designated temporal).

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with varying importance levels among the invitees of a calendar, as taught by Byun, so Urgency may be indicated based on a time constraint in scheduling the calendar event., Byun [028].



Regarding Claim 14,  

The method of claim 11, wherein the overlap resolution parameter corresponds to a … for the event request.  

Putterman [016], [024] teaches  the user accepts meeting attendance for segments., Putterman [016], [024]  [Figure 3B],[Figure 3C], [Figure 3D]

Putterman does not teach:
“… designated temporal acceptance threshold …”

Byun teaches:
“.. designated temporal acceptance threshold …”

Byun [028] teaches some calendar events may need to be scheduled before a certain deadline (designated temporal). For instance, a finance group may have to have a series of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event will be rescheduled to accommodate a proposed calendar event decreases.

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with a time constraint in scheduling 



Regarding Claim 18,  

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15] , Putterman [012], [021] , [024]

Although highly suggested, Putterman does not explicitly teach:
“… low priority …”

Byun teaches:
“ …a low priority overlap, the overlap may be resolved in favor of the event…”

Byun [023] teaches some factors and/or parameters may need to be weighted more than others determining which calendar events have priority, especially with continually varying schedules, differing organizational ranks, and various time and subject matter preferences of invitees; Byun [029] teaches a calendar event in which the Chief Executive Officer (CEO) of a corporation is an invitee may have a lower flexibility score than a calendar event associated with less prominent invitees. That is, a calendar event in which the CEO is an invitee may have a lower probability of being rescheduled than another calendar event.; Byun [023]-[024], [028]-[029].


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals 



Regarding Claim 19,  

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15], Putterman [012], [021] , [024]

Although highly suggested, Putterman does not explicitly teach:
“… high priority …”

Byun teaches:
“… high priority …”

Byun [023] teaches some factors and/or parameters may need to be weighted more than others determining which calendar events have priority, especially with continually varying schedules, differing organizational ranks, and various time and subject matter preferences of invitees. ;Byun [028] teaches for instance, a finance group may have to have a series of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event 


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Byun discloses optimizing scheduling of calendar events based on factors (e.g., event densities of invitees' calendars, organizational rankings of respective invitees ). It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with a, as taught by Byun, so Urgency may be indicated based on a time constraint in scheduling the calendar event., Byun [028].
Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  VanBlon (US 10,924,544 B2) discloses notifying the user in response to the triggering calendar entry overlapping in time with a calendar entry of the second digital calendar. Li (US 2016/0148167 A1) teaches suggesting alternative meeting location  and information relating to the estimated time of arrival of a participant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623